Mr. Justice Cartwright delivered the opinion of the court: Appellee recovered a judgment against appellant, which has been affirmed by the Appellate Court. But one alleged error is presented to this court for consideration, and that consists in the giving, at plaintiff’s instance, of instruction No. 5. All that appears in the abstract concerning the instruction is the following: “R. 515-519.—Instructions for plaintiffs. R. 521-525.—Instructions to jury on part of defendant. R. 526-529.—Instructions on the part of defendant refused by the court.” Everything on which error is assigned must appear in the abstract, and since none of the instructions given or refused so appear, neither this court nor the Appellate Court could be asked to consider the giving of the instruction now complained of. (City of Roodhouse v. Christian, 158 Ill. 137; Chapman v. Chapman, 129 id. 386.) The Appellate Court, however, turned to the record and examined the instructions, and we have done likewise, and upon a consideration of the whole series we are satisfied that appellant has no cause of complaint on account of the giving of said instruction No. 5. It is also urged that this court should say, as a matter of law, that the plaintiff could not recover because she was guilty of contributory negligence. The question whether she was so guilty as a matter of law was not preserved in any manner, and the judgment of the Appellate Court must be regarded as conclusive. The judgment will be affirmed. Judgment affirmed.